 

Rascia & Hime, Lrp.

ATTORNEYS AT LAW
50 NORTH DEARBORN
SUITE 700
CHICAGO, IL 60654
(312) 994-9100

 

Case: 1:19-cr-00277 Document #: 17 Filed: 05/10/19 Page 1 of 1 PagelD #:36

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
I EASTERN DIVISION

UNITED STATES OF AMERICA,

Plaintiff,

Honorable Jeffrey Cole

SEE EEEEEEeEEEeeEO

)
)
)
)
vs. ) No.: 19 CR 277
)
mecca MALINEK, )
)
Defendant. )
ii MOTION FOR SUBSTITUTION OF ATTORNEYS
1] The Defendant, CONCEPCION MALINEK, moves this Honorable Court to allow the
following substitution of attorneys.

I, RAYMOND D. PIJON hereby move this Honorable Court for leave to

withdraw as counsel for the defendant, CONCEPCION MALINEK
] parr 2 oceneneaead

   

 

1, CONCEPCION MALINEK respectfully request that this Honorable Court grant leave

i]
to RAYMOND D. PIJON to withdraw as my counsel, and grant leave to ROBERT L. RASCIA,

| to appear as my counsel in this matter.

 

CONCEPCION MALINEK

 

 

 
